Citation Nr: 0008248	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether clear and unmistakable error was committed in the 
rating decision of September 19, 1962.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
February 1956, and from April 1956 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that clear and unmistakable error had not 
been committed in a September 1962 rating decision which 
denied entitlement to service connection for a low back 
sprain.  The appellant filed a notice of disagreement with 
this rating determination in June 1998.  A statement of the 
case relative to this claim was forwarded to the appellant in 
July 1998.  The appellant filed a substantive appeal in this 
matter later that month, in July 1998. 


FINDINGS OF FACT

1.  A rating decision of September 1962, denied service 
connection for a low back sprain.  The appellant did not 
appeal this rating determination, and the decision became 
final. 

2.  The September 1962 rating decision was reasonably 
supported by the evidence then of record, and was consistent 
with VA law and regulations then in effect.  


CONCLUSION OF LAW

The September 16, 1962 rating decision, which denied service 
connection for a low back sprain, was not clearly and 
unmistakably erroneous.  38 U.S.C. §§ 310, 331 (Government 
Printing Office 1958); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.104, 3.105, 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1962, service connection for a low back sprain 
was denied.  This decision was predicated upon the RO's 
determination that the evidence did not establish that a low 
back disorder was incurred during the appellant's period of 
service.  

In November 1997, the appellant sought review of the original 
rating action in this matter, dated in September 1962.  It 
was the appellant's contention that clear and unmistakable 
error was committed in the September 1962 rating decision.  
In this regard, it was the appellant's contention that his 
claimed low back disorder was incurred during service, that 
he continued to suffer from residual impairment related to 
the in-service injury, and that the evidence supported his 
contentions in this regard.

The Court has propounded the following three-part test to 
determine whether clear and unmistakable error (CUE) is 
present in a prior determination: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator 
(i.e, more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (1999).  
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated.'"  Luallen v. Brown, 8 Vet. App. 92, 94 (1995) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc)).  Furthermore, in order  for a claim of CUE to be 
reasonably raised, "the [appellant] must provide some degree 
of specificity as to what the alleged error is, and, unless 
it is the kind of error that, if true, would be CUE on its 
face, 'persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.'"  Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in 
original); see also Luallen, supra.

Evidence of record at the time of the September 1962 rating 
decision consists of the appellant's formal claim for 
compensation benefits (VA Form 21-526) for a low back sprain, 
service medical records, VA medical examination report, and a 
private medical report.

Service medical records reflect that the appellant was 
clinically evaluated to be without defect or abnormality on 
entrance examination in February 1962, the appellant's first 
period of service.  A clinical report, dated in April 1955, 
indicated that the appellant was evaluated with a laceration 
to the back of the head after falling.  There was no 
reference in this report to complaints of symptoms, or a 
diagnostic finding relative to the back.  Separation 
examination, dated in January 1956, was negative for any 
findings on physical examination.  On entrance examination 
conducted upon entry into his second period of service, in 
April 1956, the appellant was evaluated to be without defect 
or abnormality.  Service records disclose that the appellant 
was seen in March 1962 for complaints of low back pain.  
Examination showed mild left lumbosacral strain.  On 
separation examination, in April 1962, the appellant reported 
that his medical history was significant for a pulled muscle 
in his back two weeks earlier.  The examiner noted no 
diagnostic finding of residual impairment relative to this 
reported symptomatology.  The medical examination report 
indicated that examination did not reveal any defect or 
abnormality. 

A June 1962 medical certificate indicated that the appellant 
was seen in May 1962 for a two week history of intermittent 
back pain following an episode of lifting boxes.  It was 
noted that the appellant described pain located on the left 
side of his lower back in the area of L-3.  He denied any 
radiation extending into either leg.  It was noted that 
although the appellant reported that his "legs go to 
sleep," no neurological impairment was shown on examination.  
The physician indicated that tenderness was detected over the 
paraspinal muscles at L-2 and L-3.  The appellant reported 
pain on all motions of the back, with some limitation noted.  
X-ray studies of the spine revealed no definite evidence of 
recent bone or joint change.  Some congenital abnormalities 
were detected.  The diagnostic impression was muscle strain, 
moderately severe.  The report noted that a treatment course 
of heat application, use of a boarded mattress, and physical 
therapy was recommended.  By June 1962, the appellant's 
symptomatology was noted to be much improved.  The appellant 
was instructed to continue with therapeutic treatment.  When 
seen later that month, in June 1962, no findings were noted 
relative to the back.  

The appellant underwent VA examination in August 1962.  The 
examination report indicated that the appellant reported 
subjective complaints of fatigue, and soreness in the small 
of his back.  He indicated that he usually experienced a 
"sore back at the end of a good day's work."  The appellant 
also reported symptoms of numbness, with the legs going to 
sleep easily, particularly when he was seated for extended 
periods.  The examiner indicated that the appellant exhibited 
a normal gait and posture.  His carriage was observed to be 
normal as well.  

During special orthopedic evaluation, the appellant reported 
that he sustained a pulled muscle in his lower back while 
pushing a truck in March 1962, during service.  He noted that 
he would experience difficulty in returning to an erect 
position after bending.  His back symptoms reportedly lasted 
for a day or so, and then subsided.  The appellant indicated 
that he next had a recurrence of back pain in May 1962, when 
the back became symptomatic following an industrial incident, 
reported as lifting boxes at work.  He described his lower 
back as feeling "real tight," but without a great deal of 
pain.  He noted that a misstep causing him to loose his 
balance would result in sharp pain in his lower back.  This 
pain reportedly did not radiate into the lower extremities, 
and was not aggravated with coughing or sneezing.  The 
appellant was noted to report that his legs would fall asleep 
if he sat for extended periods.  His symptomatology 
reportedly lasted for a month.  It was noted that the 
appellant presented with complaints that his back became 
symptomatic days earlier following work, and indicated that 
his back ached quite badly.  The examiner also noted that x-
ray studies of the lumbosacral spine, conducted in 1962, 
revealed no bone or joint abnormality.   

On physical examination, the appellant was noted to be of a 
medium stocky build and figure.  He was evaluated as well-
nourished and well-developed.  The examiner observed that the 
appellant experienced no difficulty in undressing, dressing, 
or getting onto or off of the examination table.  The 
appellant identified the region of the lumbosacral juncture 
as the site of his back symptoms.  There was no evidence of 
deformity, tenderness, or muscle spasms detected on 
examination.  There was no limitation of motion of the back 
or hip joints.  It was noted that the appellant reported pain 
on motion only on hyperextension of the spine.  The examiner 
noted that all movement of the back was made smoothly and 
freely.  Straight leg raising was accomplished to 75 degrees, 
bilaterally.  It was noted that the hamstring muscles were a 
little tight, but that there was no pain in the back or 
sciatic region.  The appellant was able to hop and squat 
without any evidence of impairment detected.  Neurological 
evaluation was negative.   In his assessment, the examiner 
indicated that no injury or disease of the lumbosacral region 
was found on examination.

Based upon a review of this clinical evidence, the RO denied 
service connection for the claimed low back sprain.  The 
appellant did not perfect an appeal relative to this adverse 
rating action, and the decision became final.

The appellant offered testimonial evidence in support of his 
claim in August 1998.  In general, it was the appellant's 
contention that medical evidence demonstrates that a low back 
disability was incurred during service.  More particularly, 
it was maintained that the appellant sustained an injury to 
the low back proximate to his release from service, and was 
seen shortly thereafter for treatment of back pain.  He 
indicated that because he was placed on physical therapy, his 
back symptoms were temporarily relieved and, thus, were not 
evident on VA examination.  It was maintained that the 
initial in service injury caused the back to be in a weakened 
condition, thereby making the subsequent injury exacerbate 
his existing back condition.  Testimony was also offered by 
the appellant's wife regarding the severity of the 
appellant's back symptoms.

In this case, the appellant essentially contends that 
clinical evidence referenced in the September 1962 rating 
decision was not considered in the context of 38 C.F.R. 
§ 3.102, and that this circumstance resulted in an erroneous 
denial of his claim for service connection for a low back 
sprain.  In this regard, the appellant asserts that the 
proximity of his in service and post service injuries were 
not considered, along with his lay statements regarding the 
continuity of symptomatology.


Analysis

In order to establish entitlement to service connection for a 
disease or disability, the evidence must reflect that a 
chronic disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C. §§ 310, 331 
(1958); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 3.303 
(1999) (to the same effect).

The evidence of record at the time of the September 1962 
rating decision consisted of the service medical records, a 
private medical report, and the results of the August 1962 VA 
examination.  The service medical records document treatment 
for a single episode of back complaints, with no finding of 
residual impairment noted on separation examination.  The 
June 1962 private medical report indicated that the appellant 
sustained a lifting injury to the pain, and was evaluated 
with muscle strain, which was noted to have improved on 
follow-up examination later that month.  The August 1962 VA 
examination report documented subjective complaints of pain, 
difficulty with bending, and a sensation that the legs were 
asleep upon prolonged sitting.  The examiner found no 
evidence of back pathology on examination.  In order to hold 
that the September 1962 rating decision was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time the decision was rendered was 
such that the only possible conclusion based upon the 
evidence was that the low back disorder began during service.  
In this instance service medical records documented a single 
incident of treatment with no evidence of residual impairment 
clinically evaluated upon separation from service.  Inasmuch 
as the evidence showed the appellant was in receipt of 
treatment for complaints of back symptomatology within a 
short period of time after his release from service, the 
facts in this case were not found to be suggestive of at 
least a remote possibility that such manifestations were 
attributable to the in-service injury in light of the 
negative findings on examination at the time of separation 
from service, in addition to evidence of an intercurrent 
industrial accident.  Accordingly, it can not be said that 
the RO's denial as to this condition constituted CUE. 

Thus, the Board concludes that the September 1962 rating 
decision was a permissible and appropriate exercise of rating 
judgment; the RO's findings were not totally without any 
support in the evidence on file at that time. The appellant 
has not presented evidence of error of either fact or law 
which, when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Under the relevant and controlling case 
law cited above, the appellant's allegations are therefore 
insufficient to give rise to a valid claim of clear and 
unmistakable error.  Fugo, at 43-44.  Accordingly, the 
September 1962 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a).




ORDER

The September 1962 rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
low back sprain.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

